Citation Nr: 1715286	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  16-31 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as due to respiratory disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 





INTRODUCTION

The Veteran had active service from June 1945 to February 1949.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland.  

The claims certified for appeal has been characterized by the Agency of Original Jurisdiction (AOJ) as service connection for COPD and service connection for major depression.  The Board notes that the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associated with his respiratory system.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  In this regard, VA and private treatment records reflect the Veteran's complaints of shortness of breath, wheezing, frequent respiratory infections, as well as an inability to walk for a long period of time.  As for the psychiatric claim, case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board notes that while VA has no duty to read the mind of a claimant, it should construe a claim based on the reasonable expectations of the non-expert claimant, the symptoms the claimant describes, and the evidence developed in processing the claim.  Clemons, 23 Vet. App. at 5.  Therefore, pursuant to the holding in Clemons, and in light of the medical evidence of record, the Board liberally construes the Veteran's claim for service connection as encompassing disabilities of the respiratory system, to include COPD, and has more broadly characterized the psychiatric claim.  Hence, the issues on appeal have been recharacterized, as noted on the title page.


For part of the appeal, the Veteran had a representative, Alpha Veterans Disability Advocates.  In June 2016, the representative asked VA to revoke its power of attorney (VA Form 21-22a).  As a result, the Veteran currently represents himself.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. 20.900(c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board regrets the delay, but finds that additional development is necessary before the issues on appeal are adjudicated.

The Veteran asserts that he experiences a respiratory disability, to include COPD, as a result of his active service.  The Veteran served on the USS Albany and USS Marquette as a laundryman, which he stated exposed him to asbestos through working in the boiler room and daily exposure to steam pipes for heating units and boilers.  See November 2013 representative's statement - Alpha Veterans Disability Advocates.   

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases." 

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, IV.ii.1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure.  The Manual also provides a table to determine the probability of asbestos exposure by military occupational specialty (MOS).  The Manual further states that, if an MOS is listed as minimal, probable, or highly probable in the table, asbestos exposure should be conceded for purposes of scheduling an examination.  See IV.ii.1.I.3.e.

In the instant case, the Veteran's MOS was listed as LN, or laundryman, with a related civilian occupation of radio operator.  Upon a review of the Manual, an MOS of laundryman is not listed in the table.  However, the table reflects such MOS as a boiler technician, who would have worked in conditions similar to those in which the Veteran worked for almost four years.  A boiler technician's exposure to asbestos would be highly probable.  See IV.ii.1.I.3.c.  Again, the Manual directs that if an MOS is listed as minimal, probable, or highly probable, asbestos exposure for the purposes of scheduling an examination should be conceded.  See IV.ii.1.I.3.e.

In this regard, the Veteran has not been afforded a VA examination for his respiratory disability, to include COPD.  As the Veteran has asserted extended exposure to asbestos, no exposure following service, and his exposure is conceded for the purposes of scheduling an examination, the Board finds that a remand is necessary to obtain an opinion addressing the issue.     

Here, the Board notes that the remand is based on the unique facts of this case, and the case is only being remanded for a VA examination because the Veteran asserted that he worked in conditions similar to those of a boiler technician.  The Veteran described that he worked in the laundry room and in the boiler room, with high levels of heat and areas where there were asbestos, and around steam pipes for heating units and boilers.  The Veteran stated that while he worked on the USS Albany and USS Marquette he began developing respiratory conditions, which he believed were due to breathing asbestos.  See September 2011 Veteran's statement.  The Veteran also reported that in addition to being exposed to asbestos while washing the crew's laundry, he worked for the Military Sea Transportation Service as a civilian after discharge from active service from 1951 to 1963, where he also believed he was exposed to asbestos.  See November 2011 Veteran's statement; statement received March 2012.      

In addition, the Veteran asserts that his diagnosed psychiatric disability (depression) is caused by his inability to work and take care of himself, which are both due to his respiratory disability.  He has also related that he cannot work due to his respiratory disability.  See September 2011 Veteran statement.      
As such, the Board finds that the claim of entitlement to service connection for a psychiatric disability and the claim for TDIU are inextricably intertwined with the claim of entitlement to service connection for a respiratory disability, which is remanded herein.  In other words, development of the Veteran's respiratory disability claim may impact his psychiatric disability and TDIU claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  A VA examination is necessary to determine the etiology of the Veteran's psychiatric disability, to determine whether the psychiatric disability is related to the Veteran's active service and/or to his respiratory disability, and an opinion is needed regarding the issue of TDIU.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with an appropriate examiner for the purpose of preparing an opinion on whether the Veteran's diagnosed respiratory disability (ies) is/are related to his active service, to include asbestos exposure therein.  Please note that the Veteran also worked as a laundryman on Navy ships as a civilian laundryman from 1951 to 1963, and please differentiate between his first period of asserted exposure (1945-1949), and any possible post-service exposure.  The examiner should review the claims file and should take into account all evidence of record, to include both the lay and medical evidence.  A complete rationale must be provided for all opinions and conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide an opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The examiner should respond to the following:

a) Diagnose all of the Veteran's current respiratory/pulmonary disorders.

b) Opine whether it is least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's respiratory disability, to include COPD, is related to service, including as a result of his acknowledged asbestos exposure.  In this regard, the examiner should consider the fact that, for the purposes of offering this opinion, the Veteran had highly probable exposure to asbestos in relation to his MOS of laundryman.  The examiner should further consider the Veteran's statement that he was exposed to asbestos as a result of his active service and his MOS.  The examiner should also consider the Veteran's possible after-service exposure working on Navy ships in the same position in which he worked during his active service, and its impact (if any) on the Veteran's in-service asbestos exposure.

2. Schedule the Veteran for a VA psychiatric examination.  The examination should include all necessary diagnostic testing and evaluation.  The examiner should review the claims file and should take into account all evidence of record, to include both the lay and medical evidence.  A complete rationale must be provided for all opinions and conclusions reached. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide an opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The examiner should respond to the following:

a) Confirm the existence of any current acquired psychiatric disabilities, making specific findings regarding whether the Veteran satisfies the Diagnostic and Statistical Manual of Mental Disorders criteria of the American Psychiatric Association for respective diagnoses, including depression.

b) For every psychiatric disability diagnosed, opine whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to service.

c) In addition, for every psychiatric disability diagnosed, opine whether it is at least as likely as not (a 50 percent or better probability) that the disability was either caused or aggravated by the Veteran's respiratory disability, to include COPD.  The term "aggravated" in the above context refers to a worsening of the underlying condition beyond the natural progress.

3. Then schedule the Veteran for a TDIU examination.  The electronic claims folder (ECF) should be made available to and reviewed by the examiner.  The examiner should review the ECF and should take into account all evidence of record, to include both the lay and medical evidence.  A complete rationale must be provided for all opinions and conclusions reached. In this regard, the examiner should opine as follows:
a) Evaluate whether the Veteran's service-connected disability picture (whether due to a single disability or a cumulative effect of multiple disabilities) impairs his ability to meet the demands of a job, either sedentary or physical.

4. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, furnish the Veteran an SSOC and provide the requisite opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



